Title: From George Washington to Samuel Huntington, 1 October 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir,
          Head Quarters West Point Octor 1st 1779
        
        Major Noirmont De la Neuville who will have the honor of delivering this, has signified to me the necessity he is under from his private affairs of returning to France this Winter; and his desire to obtain from Congress a furlough for that purpose. The whole tenor of this Gentlemans conduct in the different capacities in which he has acted has been so meritorious as to give him a just title to the attention and favour of Congress. The certificates in his possession from the different officers with whom he has immediately served are ample testimonies of his zeal intelligence and bravery—He has sought every occasion of distinguishing himself which circumstances would permit; and that part of his conduct and character, which has come within my knowledge and observation has given me so favourable an impression of him, that I cannot but wish the situation of the service had afforded him more frequent opportunities of exercising those qualities of which he has given such handsome specimens—If Congress are pleased to comply with his request, and he should return to this country, his merit as modest as it is genuine will always secure him a

cordial reception from me. I have the honor to be With perfect respect your Excellencys Most Obet, servant
        
          Go: Washington
        
      